Case 1:20-mj-00302-TCB Document 2 Filed 10/30/20 Page 1 of 4 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA
Vv. Case No. 1:20-MJ-302

ALEXANDER DIAZ-OTERO,
a/k/a “Otero Alexander Dias,”

Defendant.

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

I, Mark Tlumacki, being duly sworn, state the following:

i, I am a deportation officer with United States Immigration and Customs
Enforcement (“ICE”) in Fairfax County, Virginia. I have been employed with ICE for over seven
years. During that time, I have received specialized training and have conducted numerous
investigations relating to administrative and criminal violations of the Immigration and Nationality
Act and Titles 8 and 18 of the United States Code. My duties as a deportation officer with ICE
include investigating administrative and criminal violations of the Immigration and Nationality
Act and Titles 8 and 18 of the United States Code and seeking, when applicable, prosecution and
removal of violators.

2. This affidavit is submitted in support of a criminal complaint and arrest warrant for
ALEXANDER DIAZ-OTERO (also known as “Otero Alexander Dias”), an alien who was found
in the United States after being denied admission, excluded, deported, or removed, or having
departed the United States while an order of exclusion, deportation, or removal was outstanding,
subsequent to a conviction for the commission of an aggravated felony, in violation of Title 8,

United States Code, Sections 1326(a) and (b)(2).
Case 1:20-mj-00302-TCB Document 2 Filed 10/30/20 Page 2 of 4 PagelD# 3

3, The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other agents involved in this investigation. This affidavit contains
information necessary to support probable cause, but it is not intended to include each and every
fact and matter observed by me or known to the government.

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

4, On or about October 18, 2020, ICE learned that DIAZ-OTERO was arrested in
Loudoun County, Virginia, within the Eastern District of Virginia, for felony possession of a
schedule I or II drug, in violation of Virginia Code § 18.2-250.

5. As part of the state arrest, DIAZ-OTERO was fingerprinted. An electronic copy of
DIAZ-OTERO’s fingerprints was then processed through ICE indices containing fingerprint
records of known and previously deported aliens. Results of this query showed positive matches
to DIAZ-OTERO, his Federal Bureau of Investigation (FBI)/Universal Control Number (UCN),
and his Alien Registration Number. ICE performed records checks which confirmed that DIAZ-
OTERO is a Honduran national who was removed from the United States on or about November
23, 2007, at or near San Antonio, Texas, and on or about September 17, 2010, at or near
Alexandria, Louisiana.

6. I conducted a criminal history check and review of DIAZ-OTERO’s alien file. I
learned that on or about December 18, 2008, DIAZ-OTERO pled guilty to felony Illegal Reentry
After Removal Subsequent to a Conviction for an Aggravated Felony, in in violation of Title 8,
United States Code, §§ 1326(a)&(b)(2), in the United States District Court for the Eastern District
of Virginia. DIAZ-OTERO was sentenced to 24 months in prison and three years of supervised

release. This is an aggravated felony conviction under Title 8, United States Code, § 1101.
Case 1:20-mj-00302-TCB Document 2 Filed 10/30/20 Page 3 of 4 PagelD# 4

7. DIAZ-OTERO’s alien file, includes two ICE Form I-205s (Warrant of
Removal/Deportation) executed November 23, 2007, at or near San Antonio, Texas, and on or
about September 17, 2010, at or near Alexandria, iodisians: The forms contain DIAZ-OTERO’s
photograph, fingerprint, and signature.

8. The FBI Special Processing Center compared DIAZ-OTERO’s fingerprint from his
Form I-205 dated September 17, 2010 with: (1) the fingerprints associated with DIAZ-OTERO’s
FBI/UCN number, (2) DIAZ-OTERO’s fingerprints from his October 18, 2020 Loudoun County
arrest, and (3) the electronic fingerprints on file in FBI holdings from previous administrative and
law enforcement encounters with DIAZ-OTERO. The FBI Special Processing Center determined
that the fingerprints matched. In addition, using my knowledge, training, and experience, |
compared the booking photo taken after DIAZ~OTERO’s Loudoun County arrest on or about
October 18, 2020, with DIAZ-OTERO’s photo on his Form I-205 dated on or about September
17, 2010. They appear to contain images of the same individual.

9. DIAZ-OTERO’s alien file lacks evidence of any immigration benefit, document,
or status that would allow him to enter, be admitted, pass through, or reside in the United States
legally. Further, DIAZ-OTERO had not obtained permission from the Attorney General or the
Secretary of the Department of Homeland Security to reenter the United States following his
formal removals.

10. Based on the foregoing, I submit there is probable cause to believe that on or about
October 18, 2020, in Loudoun County, Virginia, within the Eastern District of Virginia,
ALEXANDER DIAZ-OTERO (also known as “Otero Alexander Dias”), an alien who was
removed from the United States on or about November 23, 2007, at or near San Antonio, Texas,

and on or about September 17, 2010, at or near Alexandria, Louisiana, following a conviction for
Case 1:20-mj-00302-TCB Document 2 Filed 10/30/20 Page 4 of 4 PagelD# 5

an aggravated felony, was found in the United States without having obtained the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for

admission to the United States, in violation of Title 8, United States Code, §§ 1326(a) and (b)(2).

  

 

 

Mark Tlumacki
Deportation Officer

U.S. Immigration and Customs Enforcement
Attested to by the applicant in accordance

with the requirements of Fed. R. Crim. P. 4.1

by telephone on October 30, 2020.

ADO

The Honorable Ivan D. Davis
United States Magistrate Judge
